By the Court —
Emmett, C. J.
— This is an appeal from a judgment of the District Court, dismissing the action. The action was commenced to restrain the Defendant from proceeding in another action pending in the District Court, wherein he seeks to recover against the present Plaintiffs an alleged balance of sixty dollars, claimed to be due on a promissoiy note given by them. The Plaintiffs also ask to reform said note by adding to their signature certain words, which they allege were omitted by mistake, and which would indicate the official character in which alone they claim to have signed the note.
The Defendant insists that the amount in controversy is less than one hundred dollars, and therefore that the District Court could have no j nrisdiction of the action in the first instance. The question here raised is decided in the case of Agin vs. Heyward, argued at the present term, where we held that under thee State Constitution the District Court has original jurisdiction in all cases, whatever the amount involved, except over estates of deceased persons, and persons under guardianship.
Ve are of opinion, however, that, under the act of March 5, 1853, (Comp. Stats., 480,) the Plaintiffs should have interposed the equities which they seek here to enforce, as a de-fence to the original action, brought against them by the Defendant. The fifth, sixth, and seventh sections of the act referred to not only enable, but expressly require a Defendant in any civil action to interpose, if at all, all equities, claims and demands existing in his favor at the commencement of any such action, or intervening before a final decis*507ion, by way of answer, or supplemental answer, in the nature of a counter claim, whether the same, by the former practice, were interposed or enforced by bill, cross bill, cross action, or bill of discovery.
One great object of this act seems to have been to avoid multiplicity of actions, by enabling and compelling parties to litigate all questions pending between them, and pertaining to the same transaction, in one legal cpntroversy. And we accordingly must hold that such equities, claims or demands, as the parties do not thus interpose in the original action, cannot be set up, asserted or enforcedby another action. The language of the statute is imperative — “ shall be interposed, if at all.”
The Plaintiffs, however, allege, as one of the grounds of equitable relief, that they endeavored to pursue the very course here suggested. That they attempted to interpose as their defence the same facts stated in the complaint in this action, but the Justice of the Peace “rejected the defence”; and when, after the appeal to the District Court, they made application for leave to file and serve an amended answer, containing these facts, that Court refused the application. We are unable to see how this relieves the case from the operations of the statute. A Justice of the Peace has nothing to do with actions or defences of a purely equitable nature. But if a party is sued before a Justice, and he has a good defence to the action in equity, I see no good reason why he may not appeal to the District Court, and then interpose his equities by way of answer, just as he would have the right to do were the action originally commenced in that Court. Either this right must be recognized, or the Defendant is wholly without a remedy. But it by no means follows, that the refusal of the District Court to permit the Defendant to set up such a de-fence, confers upon him the right to make his equities the subj ect of another action ; because, if the Court has erred in this respect, a remedy may still be sought in the actiou in which the error was committed. See Fowler et al., vs. Atkinson, 5 Minn. R., 505.
The judgment of the District Court dismissing the action is affirmed.